[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Exhibit 10.54

COMMERCIALIZATION TRANSITION AGREEMENT

This COMMERCIALIZATION TRANSITION AGREEMENT (“Agreement”) is entered into on
February 12, 2006 (the “Execution Date”) and is effective as of February 1, 2006
(the “Effective Date”) by and among Baxter Healthcare S.A., a corporation
organized under the laws of Switzerland (“BHSA”), Baxter Healthcare Corporation,
a company organized under the laws of Delaware (“BHC”), and Cerus Corporation, a
company organized under the laws of Delaware (“Cerus”). BHSA and BHC are
sometimes collectively referred herein to as “Baxter.” The foregoing entities
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS

A. Baxter and Cerus are parties to certain agreements, each dated as of
February 2, 2005, including Restructuring Agreement, License Agreement,
Manufacturing and Supply Agreement, Transition Services Agreement, Trademark
License Agreement and Escrow Agreement. Each such agreement will be referred to
in this Agreement by the title stated in the preceding sentence, and such
agreements will be collectively referred to as the “February 2005 Agreements.”

B. Capitalized terms in this Agreement will have the definitions provided in the
February 2005 Agreements, except to the extent a different definition is
expressly stated in this Agreement for any capitalized term.

C. Pursuant to the February 2005 Agreements, Cerus gained Commercialization
Rights to the Plasma System in North America and to the RBC System worldwide.

D. Baxter and Cerus now desire that Cerus gain Commercialization Rights to the
Platelet System and the Plasma System worldwide in all territories where Cerus
does not already hold such rights, subject to Baxter’s retention of rights in
the BioOne Territory, as described in Section 1.1 below.

E. The parties also wish to provide for an effective transition of
commercialization activities from Baxter to Cerus.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows;

1. COMMERCIALIZATION RIGHTS.

a. Transfer. Effective on the Effective Date, Baxter’s Commercialization Rights
shall terminate, and Cerus shall gain Commercialization Rights, (i) as to the
Platelet System, worldwide, and (ii) as to the Plasma System, in all parts of
the world in which Cerus had not previously gained Commercialization Rights.
Notwithstanding the foregoing, Baxter shall maintain Commercialization Rights
for the Platelet System and Plasma System as to the BioOne Territory, as further
provided in Section 4.4 of Restructuring Agreement.

b. Effect. As of the Effective Date, except as to the BioOne Territory, (i) the
entire world, will be considered a Reverted Rights Region as to the Platelet
System and the Plasma System, (ii) Baxter automatically releases and
relinquishes to Cerus all of its licenses and related rights under the Platelet
Agreement and the RBC/FFP Agreement as provided in Section 4.2 of the
Restructuring Agreement, and (iii) Baxter and Cerus will each henceforth have
all rights and obligations allocated to it under the February 2005 Agreements
applicable to regions in which Cerus has gained Commercialization Rights, as
such rights and obligations may be modified pursuant to the express terms of
this Agreement.

c. Regulatory Registration and Applications in Europe. Notwithstanding the
foregoing, following the Effective Date, (i) for the Pathogen Inactivation
Disposables for the Platelet System, Baxter shall remain as the registrant under
the CE Marking regulation and as the registrant or applicant, as the case may
be, and as self-declarent for CE marking for any INTERCEPT Illuminators labeled
as Baxter units, under national European regulations, and (ii) for the Pathogen
Inactivation Disposables for the Plasma System, Baxter shall remain as the
applicant for the CE Marking regulation and as applicant under national European
regulations, if applicable. Baxter will perform all necessary regulatory
activities related to the maintenance of the CE Marking registration for the
Pathogen Inactivation Disposables for the Platelet System and the application
and CE Marking registration for the Pathogen Inactivation Disposables for the
Plasma System, and all necessary regulatory activities relating to INTERCEPT
Illuminators, including, but not limited to, complaint handling and vigilance
reporting, until the transfer to Cerus occurs pursuant to Section 1(d). Cerus
will have the primary discretion to determine the strategy for communications
with the European regulatory agencies, subject to Baxter’s approval, and Baxter
will conduct such communications, including meetings, with the participation of
Cerus, where possible. Baxter will notify Cerus of any communications from the
European (including European Union and national) regulatory agencies concerning
the Platelet System or the Plasma System promptly, but in any event not later
than [ * ], following Baxter’s receipt of the communications, including
providing Cerus with copies of such communications. Baxter will not make any
submission to the European regulatory agencies concerning the Pathogen
Inactivation Disposables for the Platelet System or the Pathogen Inactivation
Disposables for the Plasma System or the INTERCEPT Illuminators without Cerus
prior written consent, which will not be unreasonably withheld. Baxter shall not
be required to obtain such consent if a communication to a European regulatory
agency is required by law or as a matter of patient safety, but shall notify
Cerus in advance of such intended

 

2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

communication. Cerus will reimburse Baxter for Baxter’s cost of such activities
as provided in Section 8 of this Agreement.

d. Cerus to Obtain Regulatory Certificates. Baxter and Cerus will meet with TUV
to discuss the requirements and strategy for transferring the CE Marking design
dossier certificates. Cerus shall use [ * ] to obtain the necessary regulatory
quality system certificates in order to allow the transfer of the design dossier
certificate for the Pathogen Inactivation Disposables for the Platelet System
and the design dossier certificate or application for the Pathogen Inactivation
Disposables for the Plasma System from Baxter to Cerus. Transfer of the design
dossier certificates or application shall be initiated with TUV no later than
upon Cerus’ attainment of the necessary quality system certificates. Cerus shall
be responsible for any payments required to effectuate the transfer. The parties
intend that such transfer shall be completed no later than [ * ]. If Cerus is
unable to obtain the necessary regulatory quality system certificates by [ * ],
Cerus shall reimburse Baxter for any additional fees incurred for holding the
TUV design dossier certificates after that date.

e. Self-Declaration for Illuminator. Cerus will use [ * ] to comply with the
applicable regulatory requirements to make a self-declaration for the
Illuminators sold to Cerus and re-labeled as Cerus devices. For this purpose,
Baxter will transfer the existing Technical File, as is, to Cerus to allow Cerus
to construct its own Technical File for self-declaration purposes. Once the
self-declaration has been completed, the regulatory responsibility for the
Illuminator will transfer to Cerus and Cerus will remove any Baxter trademark or
trade name or other reference to Baxter, except as provided in Section 16(b).
Baxter will maintain a Technical File and Self-Declaration for those
Illuminators that continue to bear the Baxter mark.

f. Vigilance Records. Upon transfer to Cerus of regulatory responsibility,
Baxter will transmit to Cerus copies of all vigilance records relating to the
Platelet System and Plasma System.

g. Cerus Plasma System Launch. It is understood and agreed that the Plasma
System will be launched as a Cerus product, not as a Baxter product, following
Cerus’ receipt of the CE Marking registration. As such, prior to launch, Cerus
will have assumed all regulatory responsibilities, including design control,
label specifications and operator manual. For the purpose of clarity, Baxter
continues to have responsibility for manufacture of labels during the term of
the Manufacturing Agreement in accordance with Cerus specifications. To assist
Cerus in a transition to Cerus manufacturing, Baxter will introduce Cerus to
Baxter’s labeling supplier.

 

3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2. ESCROW ACCOUNT.

a. Any funds remaining in the Escrow Account as of December 31, 2005 shall be
subject to the provisions of this Section 2 and shall not be disbursed to the
parties pursuant to Section 2.9 of the Restructuring Agreement. Such Section 2.9
is superseded by the provisions of this Agreement. Any funds deposited in the
Escrow Account subsequent to December 31, 2005 shall also be subject to the
provisions of this Section 2.

b. Within five days after the Execution Date (the “Disbursement Date”), funds
will be distributed from the Escrow Account as follows:

(i) To Baxter [ * ] ($[ * ]) with respect to marketing and promotional expenses
pursuant to Section 2.7 of the Restructuring Agreement allocable to 2005;

(ii) To Baxter, the accrued interest on the funds deposited in the Escrow
Account earned through the Execution Date;

(iii) To Baxter, the amount of [ * ] Dollars ($[ * ]), in consideration of the
sale to Cerus of Illuminators, as provided in Section 7 of this Agreement;

(iv) To Cerus, the amount of [ * ] ($[ * ]) with respect to marketing and
promotional expenses pursuant to Section 2.7 of the Restructuring Agreement
allocable to 2005.

c. [ * ] Dollars ($[ * ]) shall be retained in the Escrow Account and shall be
available for disbursement from the Escrow Account at Cerus’ direction to
reimburse Baxter for activities that Baxter may undertake after [ * ] at Cerus’
request to continue development activities for the Plasma System directed toward
CE Marking approval and launch in the European Territory and related
manufacturing and validation, thereby releasing Cerus of the obligation for such
payment from its own funds. All interest on this amount shall be paid to Baxter
at the end of the [ * ].

d. Following the disbursements pursuant to subparagraph (b) above, and subject
to amounts retained in the Escrow Account pursuant to subparagraph (c) above,
there shall be disbursed to Cerus on the Disbursement Date the entire remaining
amount of the Escrow Account, being not less than [ * ] Dollars ($[ * ]). The
amount disbursed to Cerus pursuant to this subsection (d) shall be referred to
in this Agreement as the “Commercialization Disbursement.”

e. The parties each agree to execute and deliver to the Escrow Agent
disbursement instructions consistent with the provisions of this Section 2.

f. Baxter will submit to Cerus all qualified expenses incurred by Baxter from [
* ]. Cerus shall promptly reimburse such expenses, unless there is a reasonable
basis to object to the payment of the expense.

 

4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3. EXPENSES CONCERNING COMMERCIALIZATION DISBURSEMENT.

a. Cerus will use the Commercialization Disbursement to support expenses
incurred in 2006 (including expenses from January 1, 2006 to the Effective Date
as well as expenses after the Effective Date) for activities directly and
exclusively associated with European commercialization of the Platelet System
and Plasma System (“Qualifying Expenses”).

(i) Examples of Qualifying Expenses are:

A. Sales, marketing, regulatory, reimbursement, publication and training
expenses.

B. All direct expenses associated with Phase IV, customer experience and product
surveillance trials or studies.

C. All expenses associated with advocate development and customer meetings,
congresses and conventions.

D. All fees and expenses of consultants retained to execute programs associated
with the functions identified above.

E. All fully-loaded salary and fringe benefit expenses for Cerus European
employees retained to execute programs associated with the functions identified
above [ * ] Dollars ($[ * ]).

F. All consultant or Cerus employee travel and travel-associated business
expenses.

G. Illuminator upgrade expenses.

H. [ * ] as requested by customers for [ * ] purposes.

(ii) Examples of expenses that are not Qualifying Expenses are:

A. Any expenses that Cerus was incurring prior to [ * ] unless those expenses
were reimbursable from the Escrow Account.

B. The [ * ] Dollars ($[ * ]) of fully-loaded salary and fringe benefit expenses
for Cerus European employees added to the project after [ * ].

C. Facilities charges (rent, utilities, etc.) relating to Cerus Europe’s
incorporation, excluding the development of a demonstration suite.

 

5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

D. Any expenses for initiatives that directly promote the Red Blood Cell System,
other Cerus products (other than the Platelet System and the Plasma System) or
the Cerus corporate brand.

b. Following [ * ] and [ * ], Cerus will submit to Baxter an itemization of
Qualifying Expenses and associated activities for the preceding [ * ]. If Baxter
disputes that any of the expenses constitute Qualifying Expenses, Baxter will so
notify Cerus in writing within [ * ] of receipt of Cerus’ itemization. Any
expenses not disputed within such time period are accepted as Qualifying
Expenses, not subject to dispute. If not otherwise resolved, any disputes will
be resolved through arbitration pursuant to Section 26(l) hereof.

c. If Cerus has any question whether particular activities represent Qualifying
Expenses, Cerus may make a written request to Baxter asking for Baxter’s
response to such question. In the event that Baxter concurs that the activities
represent Qualifying Expenses, or in the event that Baxter fails to respond in
writing [ * ] after receipt of Cerus’ request, the expenses associated with such
activities will be considered Qualifying Expenses, not subject to dispute. If
not otherwise resolved, any disputes will be resolved through arbitration
pursuant to Section 26(l) hereof. Cerus may decide, in its sole discretion,
whether to make such request concerning particular activities, and the failure
to make such request in any instance shall not imply that the activities do not
represent Qualifying Expenses.

d. Following [ * ], Cerus and Baxter will compare the aggregate amount of the
Qualifying Expenses to the amount of the Commercialization Disbursement. If the
aggregate Qualifying Expenses are less than the Commercialization Disbursement,
Cerus shall remit to Baxter one-half of the amount by which the
Commercialization Disbursement exceeds the Qualifying Expenses. Such remittance
shall be made on or before [ * ]; provided that if there is a dispute concerning
the calculation of Qualifying Expenses, such remittance shall be made upon
resolution of such dispute by mutual agreement or through arbitration pursuant
to Section 26(l) hereof.

4. PAYMENT. On or before the Disbursement Date, Baxter will pay to Cerus the
amount of [ * ] Dollars ($[ * ]). On or before [ * ], Baxter will pay to Cerus
the amount of [ * ] Dollars ($[ * ]).

5. SOFTWARE.

a. Delivery of Code and Documentation. Promptly following the execution of this
Agreement, Baxter will deliver to Cerus true and correct copies of the source
code and object code and documentation for all software pertaining used or being
developed for use in connection with Products, including the data management
system (IDMS). No software, including Derivative Works, shall be released or
sold into the market by Cerus which includes, or causes to be displayed, any
Baxter trademark or trade name or other reference to Baxter, except as provided
in Section 16.b.

 

6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

b. Completion of Illuminator Software Development. Baxter will complete the
Priority 1 and Priority 2 modifications of the software for the Plasma System
INTERCEPT Illuminator (and corresponding changes in the Platelet System
software) according to the agreed work plan attached as Exhibit A, enabling CE
Marking self-declaration for the Plasma System INTERCEPT Illuminator. Baxter
shall use its [ * ] to complete such modifications by [ * ] and in any event
shall complete such activities by [ * ]. Baxter warrants that such software,
including, Priority 1 and Priority 2 changes identified on such Exhibit A, will
function properly, including operation in accordance with specifications and
compliance with applicable European medical device regulations. Except as set
forth in this Agreement and in the License Agreement, Baxter makes no
warranties, written, oral, express or implied, with respect to the INTERCEPT
Illuminator software. EXCEPT AS SET FORTH IN THIS AGREEMENT AND IN THE LICENSE
AGREEMENT, BAXTER DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED WITH RESPECT TO
THE INTERCEPT ILLUMINATOR SOFTWARE, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGMENT.

c. IDMS. The parties agree that Baxter shall have no obligation for development
of IDMS software for the Plasma System. Except as set forth in the License
Agreement, as to IDMS software for the Platelet System, Baxter makes no
warranties, written, oral, express or implied. EXCEPT AS SET FORTH IN THIS
AGREEMENT AND IN THE LICENSE AGREEMENT, BAXTER DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED WITH RESPECT TO THE IDMS SOFTWARE, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGMENT.

6. ASSIGNMENT OF CUSTOMER CONTRACTS AND PURCHASE ORDERS. As of the Effective
Date, the customer contracts and purchase orders relating to the Platelet System
are automatically assigned to Cerus, to the extent assignment is permitted;
provided that Cerus shall not be assigned any rights, or assume any obligations
not pertaining to sales of the Platelet System. Notwithstanding the foregoing,
within [ * ] after receipt of the translated customer contracts or [ * ] after
the Execution Date, whichever is later, Cerus may reject the assignment and
assumption of any contract obligations that Cerus deems onerous, in which case
the parties will negotiate in good faith to resolve such matter. For contracts
and purchase orders requiring customer consent to assignment, Baxter will use [
* ] to obtain such consent or transition to direct customer relationship with
Cerus. To the extent Cerus receives after the Effective Date any payment from a
customer allocable to delivery of Platelet System products prior to the
Effective Date, Cerus will remit the amount of such payment to Baxter. To the
extent that Baxter receives any payment from a customer allocable to delivery of
Platelet System products after the Effective Date, Baxter will remit the amount
of such payment to Cerus. Baxter will indemnify Cerus for any defense, right of
set-off or claim by a Customer, which arose prior to the Effective Date, that
would interfere with Cerus’ ability to collect payment for products delivered
after the Effective Date or create

 

7

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

potential liability of Cerus. Baxter and Cerus will cooperate on notification to
customers concerning the assignment of contracts and purchase orders pursuant to
this Agreement.

7. SALE OF INVENTORY.

a. INTERCEPT Illuminators. As of the Effective Date, Baxter hereby transfers,
assigns and conveys to Cerus [ * ] INTERCEPT Illuminator devices currently held
by Baxter in inventory, identified by Serial number on Exhibit B to this
Agreement, and [ * ] Illuminators in the field, owned by Baxter for the Platelet
System (the “Illuminators”), in consideration of the disbursement referenced in
Section 2(b)(iii) above. Cerus will pay Baxter’s actual cost for Baxter to
upgrade all Illuminators to version/model R008 before transfer to Cerus. Exhibit
C specifies the estimated cost for such upgrade. Baxter warrants that the
transferred Illuminators met applicable Baxter acceptance tests and release
tests, and Baxter does not have any reason to believe they are defective.
Otherwise, the Illuminators are transferred [ * ] Baxter warrants that the
upgrade will comply with applicable specifications and European medical device
requirements and will be free from deficiencies impairing the operability or
safety of the systems. The Baxter mark will be eliminated by Baxter from all
upgraded Illuminators in a manner that does not detract from the operation or
appearance of the Illuminators. The terms of the Transition Services Agreement
relating to warehousing and distribution services and related systems (including
inventory maintenance, shipping and receiving) will apply to the Illuminators.
Baxter will protect the Illuminators against loss, damage or destruction during
the period they are in Baxter’s possession.

b. Disposables Safety Stock. Baxter will maintain at all times an inventory
reserve of specified Components and finished Platelet System and Plasma System
disposables (in excess of products designated for immediate shipment), as Cerus
may specify from time to time. Baxter will invoice Cerus for such Components and
finished product as it is initially placed in inventory, and for any increases
in the reserve inventory thereafter requested by Cerus and placed in inventory
by Baxter.

c. Disposables Inventory. As of the Effective Date, Cerus purchases, under the
Manufacturing Agreement, Baxter’s presently existing Platelet System inventory
consisting of an approximately [ * ]. Baxter will invoice Cerus for such sale
and Cerus shall pay such invoice within [ * ].

8. SUPPLEMENTAL TRANSITION SERVICES. In addition to the services already
provided for in Section 10 hereof and in the Transition Services Agreement, at
Cerus’ reasonable request, Baxter will provide the following supplemental
transition services relating to European activities. Baxter personnel will
provide such services at [ * ] specified in Exhibit D. Certain Baxter regulatory
and technical support is also included in the Plasma System development services
specified in Exhibit F to this Agreement, and Cerus shall not have any payment
obligation to Baxter for such specific services beyond the payment amount
specified in such Exhibit.

a. Clinical study sponsorship activities to continue the currently registered
clinical studies in Europe until Cerus is qualified, under the applicable
regulatory guidelines, to take over the sponsorship;

 

8

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

b. Regulatory and clinical support, including product vigilance reporting and
complaint handling, until the CE Marking registrations are transferred, as
further defined in Exhibit E;

c. Installation, maintenance and calibration of INTERCEPT Illuminators in the
field until December 31, 2006; as part of such services Baxter will maintain an
inventory of spare parts, which it will sell to Cerus [ * ] as of December 31,
2006, it being understood that Baxter has no obligation to avoid obsolescence of
spare parts inventory;

d. Clinical education and training until December 31, 2006;

e. Manufacturing technical information and advice until December 31, 2008, to
the extent that Cerus requires it beyond the technical advice meetings provided
for under the Manufacturing Agreement, which is limited to [ * ] meetings per
year.

The services will be provided by Baxter personnel in the positions identified on
such Exhibit D.

9. MARKETING MATERIALS; INTERCEPT WEB SITE; INTERCEPT INTRANET.

a. Within [ * ] after the Effective Date, Baxter will deliver to Cerus, at no
cost to Cerus except shipping costs, all marketing materials that have been
produced for the INTERCEPT Blood System products, which Baxter owns. Cerus will
remove Baxter’s mark before making use of the materials, except for references
to Baxter as appropriate to reflect Baxter’s continuing ownership of regulatory
registrations and applications pursuant to Section 1(c) hereof. Included within
the marketing materials to be provided to Cerus, Baxter will deliver to Cerus
the ELIPS demonstration suite, at no cost other than shipping cost to the
destination designated by Cerus.

b. Baxter hereby assigns, transfers and conveys to Cerus all right, title and
interest in the website denominated www.interceptbloodsystem.com including all
intellectual property rights in software, which Baxter owns, associated with
such website. Promptly following the Execution Date, Baxter will deliver to
Cerus true and correct copies of the source code and object code and
documentation pertaining to such system. Promptly following the Execution Date,
the parties will cooperate to adapt the website to reflect the changes effected
by this Agreement, with each party bearing its own expenses for such activities.

 

9

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

c. Baxter hereby assigns, transfers and conveys to Cerus all right, title and
interest in the INTERCEPT content of the Baxter INTERCEPT intranet website.
Promptly following the Effective Date, Baxter will transmit such content to
Cerus and Cerus shall remove the Baxter mark before making use of the content,
except for references to Baxter as appropriate to reflect Baxter’s continuing
ownership of regulatory registrations and applications pursuant to Section 1(c)
hereof. Promptly following the Effective Date, the parties will cooperate to
adapt the website to reflect the changes effected by this Agreement, with each
party bearing its own expenses such activities.

10. PLASMA DEVELOPMENT. With respect to activities directed toward obtaining CE
Marking for the Pathogen Inactivation disposables for the Plasma System, and
self-declaration of the Illuminator for such System, and related manufacturing
and validation, Baxter agrees, at Cerus’ request and expense, to carry out the
further development activities set forth on Exhibit F to this Agreement. Baxter
shall use [ * ] to achieve all specified target dates and in any event shall
complete all deliverables as provided in Exhibit F. The charge for such
activities will not exceed the amount set forth in Section 2(c) hereof, provided
that the scope of such activities is not expanded. Cerus shall own any data,
invention, discovery, improvement, patent right, copyright, trademark or other
intellectual property right made or conceived by Baxter, that is unique to the
Plasma System, and that arises out of the development activities herein and the
development activities conducted by Baxter under the Restructuring Agreement,
and such rights are hereby assigned to Cerus to the extent not previously
assigned. For the sake of clarity, the above shall not include rights to those
technologies, formulations, sub-assemblies, components and raw materials
excluded in Section 2.4 of the 2005 License Agreement or anything else not
unique to the Plasma System. With respect to any invention, discovery,
improvement, patent right, copyright, trademark or other intellectual property
right made or conceived by Baxter, that is not unique to the Plasma System, and
that arises out of the development activities herein and the development
activities conducted by Baxter under the Restructuring Agreement, Baxter grants
to Cerus an exclusive license in the Field of Use for Plasma Systems.

11. PLATELET DEVELOPMENT SUPPORT. Baxter will continue to provide the support
specified on Exhibit G hereto at Baxter’s own expense until December 31, 2006.
Baxter will provide to Cerus written reports upon completion of such activities
and interim updates as Cerus may reasonably request, and will provide copies of
all records of such activities as Cerus may reasonably request in support of
Cerus’ activities.

12. MILESTONE PAYMENT. With respect to the milestone payment pursuant to
Section 9.5 of the Restructuring Agreement, the CE Marking filing date shall be
the date Baxter transmits the complete CE Marking Application via electronic or
other delivery method. All other provisions of Section 9.5 of the Restructuring
Agreement will remain unchanged.

 

10

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

13. TRANSITION SERVICES AGREEMENT.

a. Section 7.0(a) Transition Services Agreement is amended to read in full as
follows: “This TSA shall be effective for the period beginning on the Effective
Date of the Commercialization Transition Agreement and extending through
December 31, 2006.” As to Section 2.0(a) of the Transition Service Agreement,
Baxter’s compensation for the Transition Services is reduced from [ * ] percent
([ * ]%) to [ * ] percent ([ * ]%) of the total invoiced amount for Products
shipped on behalf of Cerus. For clarification, Baxter’s compensation for
Supplemental Transition Services, pursuant to Section 8 hereof, shall be in
addition to the compensation under the Transition Services Agreement.

b. Section 2.0 (b) of the Transition Services Agreement is deleted in its
entirety and replace by the following: “Remittal or Revenues. On a monthly
basis, no later than the [ * ] day of each month, Baxter will remit a payment to
Cerus equal to the total invoice amount for shipments that occurred [ * ] or
more prior to the first day of such month. Baxter will make such payments during
the term of the TSA whether such invoice has been paid or not. All remittals
made pursuant to this Agreement shall be made by direct deposit to a Cerus
account to be specified by written notice from Cerus to Baxter.”

c. Section 2.0 (c) is amended to add the following sentence: “Cerus shall pay
Baxter for all transferred open accounts receivable within [ * ] of receiving
Baxter’s reconciliation report.”

d. Section 3.0 (d) is deleted in its entirety.

14. LICENSE AGREEMENT.

a. The definition of “Residual Products” in the License Agreement shall be
amended to read in full as follows: “Residual Products” means any products
within the Field of Use containing amotosalen or S-303 that are not included
within the definition of Platelet Products, the Plasma Products or RBC
Products.”

b. Section 2.1(b) of the License Agreement shall be amended to read in full as
follows: “a nonexclusive, royalty-bearing right and license to use, reproduce,
display, translate, distribute copies of, and to modify and create derivative
works of the Licensed Materials within the respective parts of the Territory set
forth in Clause 2.1(a); provided, however, that such license shall be an
exclusive (even as to Baxter) license in the Field of Use only as to the Design
History Files, as defined below, relating to (i) amotosalen-treated blood
components, (ii) S-303-treated blood components, (iii) INTERCEPT Illuminators,
and (iv) compound adsorption devices employed in the Systems except to the
extent necessary for manufacturing or packaging. For purposes of clarity, the
above exclusive license is limited to the actual Design History Files and does
not otherwise include know-how or other Licensed Materials outside of the Design
History Files. Notwithstanding the foregoing, to the extent that any particular
element of Licensed Materials was developed or obtained by Baxter outside the
course of the Cooperative Development Work (as such term was defined under the
Platelet Agreement

 

11

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and RBC/FFP Agreement) or development activities pursuant to the Restructuring
Agreement or this Agreement, Cerus’ license to such element of Licensed
Materials shall be limited to use in connection with systems involving
amotosalen or S-303 as an active agent and Baxter retains the right to use such
element on pathogen inactivation systems not involving amotosalen or S-303 as an
active agent.

c. Section 5.1 of the License Agreement is amended by adding a Section 5.1
(c) to read as follows: “(c) Notwithstanding the foregoing, Cerus and its
Affiliates shall not be obligated to pay any royalties to Baxter upon the sale
prior to December 31, 2006 of Platelet Products or Plasma Products, or upon
royalties received upon a sublicensee’s sale of Platelet Products or Plasma
Products prior to such date.”

d. Section 5.6 of the License Agreement is amended by deleting all text after
the first sentence of such Section.

e. As used in Section 14(c), “Design History Files” means identifiable and
tangible records contained in, or comprising, regulatory filings, technical
file, bills of material, drawings, specifications, design test plan, design
requirements definition, requirements traceability matrix, design verification
testing, design reviews and Failure Mode Effects Analysis.

15. MANUFACTURING AGREEMENT.

a. Section 3.1(a) of the Manufacturing Agreement is amended by adding a sentence
to read as follows: “Notwithstanding the foregoing, for Manufactured Products
ordered prior to December 31, 2006, the Manufacturing Fee shall be limited to [
* ] percent ([ * ]%) of Baxter’s Cost of Goods, for products that are purchased
for commercial use and [ * ] percent ([ * ]%) of Baxter’s actual cost for
products that are purchased for clinical or preclinical studies.”

b. A new Section 3.1 (c) is added to the Manufacturing Agreement as follows: “At
the end of each calendar year, Baxter will calculate Manufacturing Variances for
the Manufactured Products. Positive variances will be returned to Cerus,
negative variances will be billed to Cerus and paid to Baxter within thirty
(30) days. Baxter will calculate the Manufacturing Variances in a manner
consistent with its financial procedures as used to calculate manufacturing
variances for other products it manufactures.

c. Notwithstanding Section 15(b), in no event shall any Manufacturing Variance
adjustment, nor any adjustment in Cost of Goods under the Manufacturing
Agreement, be based on or result in:

(i) any increase of the Overhead portion of the Platelet Set or Plasma Set Cost
of Goods beyond the amount set forth in paragraph (a) of the “Cost of Goods”
definition in the Manufacturing Agreement,

 

12

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) any increase of the aggregate Overhead allocated over all Platelet Sets or
Plasma Sets shipped in one calendar year beyond the amount set forth in
paragraph (b) of the “Cost of Goods” definition in the Manufacturing Agreement,

(iii) any increase of the Overhead portion of any Component with a “Cost of
Goods” in excess of $[ * ] beyond the amount set forth in paragraph (c) of the
“Cost of Goods” definition in the Manufacturing Agreement,

(iv) any increase of the Overhead portion of the Platelet Set or Plasma Set Cost
of Goods beyond the amounts set forth on Exhibits C and D, respectively, of the
Manufacturing Agreement for annual purchases in the respective volumes noted on
such exhibits.

d. With respect to vendors supplying raw materials and components for
manufacture of the Platelet System and the Plasma System, the Parties wish to
clarify their respective rights and responsibilities. Baxter, as the
manufacturer under the Manufacturing Agreement, is responsible to enter into
contractual arrangements with vendors to enable Baxter to manufacture products
in accordance with specifications and other requirements of the Manufacturing
Agreement. The sole exception to such Baxter responsibility is the supply of
amotosalen at [ * ], which remains the responsibility of Cerus. Cerus’
obligation to supply amotosalen [ * ] shall survive the termination of the
Manufacturing Agreement, if Baxter is still obligated to supply amotosalen to
BioOne. Cerus, as the purchaser and reseller of the products, has an interest
both in [ * ] from vendors and in [ * ]. Baxter will [ * ] Cerus in the [ * ]
Cerus to [ * ] in the negotiation process. All new vendor contracts shall be
entered [ * ] with the vendor. The preceding sentence does not apply to
suppliers of materials, Components and services, such as plastics, that Baxter
purchases primarily for manufacture of products other than INTERCEPT products.
Baxter also has the responsibility to qualify vendors and changes to Components
in accordance with Baxter’s quality requirements and applicable legal
requirements; provided that Cerus will [ * ] Baxter for [ * ] in qualifying with
regulatory agencies any vendor or Components which are required after the
Effective Date, either at the request of Cerus or due to circumstances beyond
Baxter’s control. Notwithstanding the foregoing, Cerus will take responsibility
for quality systems approval for [ * ] or other vendor of [ * ] for use in
manufacture of [ * ] in accordance with a Cerus TUV-approved quality system.
Baxter agrees to accept such quality approval and agrees not to impose
additional quality approval requirements on such vendor for Components used in
Manufactured Products.

e. Notwithstanding any provision of the Manufacturing Agreement, Cerus may
purchase INTERCEPT Illuminator devices directly from Baxter’s supplier of such
devices, and need not purchase such devices from Baxter. Cerus agrees not to
sell such devices to [ * ] until Baxter has disposed of its remaining inventory
(i.e., the INTERCEPT Illuminators remaining in Baxter’s inventory immediately
following the sale pursuant to Section 7(a) hereof, estimated at approximately [
* ] devices).

 

13

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

f. A new Section 2.1 (h) is added to the Manufacturing Agreement as follows:
“Baxter shall have the responsibility to resolve technical issues with third
party vendors related to the supply of components and the manufacture of the
Products. Cerus will reimburse Baxter for such activities, as required, at a
rate of $[ * ]; provided that the cost of such activities is not included in
Baxter’s Cost of Goods.”

g. A new Section 4.1 (f) is added to the Manufacturing Agreement as follows:
“Notwithstanding any other provision hereof, upon termination of this Agreement,
Cerus shall purchase all finished goods inventory of the Manufactured Products
at the price specified in Section 3.1(a) and all inventory of Components at [ *
]. Baxter will transfer all inventory and invoice Cerus, which invoice shall be
paid in [ * ].”

16. TRADEMARKS.

a. The Trademark License Agreement is superseded, as of the Effective Date, by a
Trademark Assignment Agreement being entered into concurrently with this
Agreement, assigning to Cerus all rights pertaining to the “INTERCEPT” and
“INTERCEPT Blood System” marks and related marks. It is understood and agreed
that Baxter has previously granted a license to [ * ] to use certain such marks
in Singapore, and to [ * ], pursuant to agreement dated [ * ], [ * ], pursuant
to agreement dated [ * ], and [ * ], pursuant to agreement dated [ * ], to use
certain mark as in various territories, and Cerus takes such assignment of marks
subject to such license agreements.

b. It is understood that the “Baxter” mark appears on Products, marketing
materials, labels, packaging and inserts and related materials and websites that
have been made or created prior to the date of this Agreement, and may appear on
Products and related materials produced after the Effective Date and before such
mark can be practically removed or replaced. In connection with the transition
contemplated by this Agreement, Cerus will have the right to continue such
usages after the Effective Date on a temporary basis with respect solely to such
Products and materials. Cerus shall have no other rights respecting the “Baxter”
mark, it being understood that Cerus shall not be precluded from disseminating
information to the effect that Baxter is the manufacturer of Products, or that
Products were co-developed with Baxter. The parties shall cooperate to
expeditiously remove or replace the “Baxter” mark on the materials described
above and to make other appropriate changes relating to the transition
contemplated by this Agreement, with each party bearing its own expenses in
connection with such activities. It is understood that Baxter’s cost of changes
of labels, packaging and product inserts will be included in the Cost of Goods
for Manufactured Products.

17. DOCUMENTS; MARKETING MATERIALS. Without limiting any other provisions
relating to documents or data in the February 2005 Agreements or this Agreement,
Baxter will provide to Cerus such documents as Cerus may reasonably request
relating to the transition of commercialization or manufacturing activities.
Baxter will designate in writing an individual to receive requests for documents
from Cerus. The designated individual may be changed by written notice to Cerus.
Such documents will include the documents identified on Exhibit H hereto, to be
delivered not later than

 

14

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the respective dates identified on such Exhibit. Pursuant to Section 3.1 of the
License Agreement and Section 6.2 of the Manufacturing Agreement, these
documents will be provided by Baxter at no cost to Cerus.

18. INTERSOL.

a. Without limiting Baxter’s obligations concerning Intersol Products in the
Restructuring Agreement, Baxter agrees to make available to its customers
Intersol Products to address all platforms, existing or commonly used by
customers for collection of platelets, as of the Effective Date. In addition,
Baxter agrees to supply Intersol Products to Cerus in such configurations as
Cerus may require; provided that Baxter shall not be required to supply Intersol
Products in a particular region [ * ] unless Baxter [ * ] within said region.
Cerus will reimburse Baxter for any additional expenses Baxter may reasonably
need to incur to produce and register such new product configuration. In
addition, [ * ], Cerus will be released from the restriction set forth in
Section 2.4 of the License Agreement, or otherwise, on providing [ * ] to
customers or licensing it for use by customers.

b. For all new customer contracts entered after the Effective Date, for Intersol
Products, Baxter agrees that the price charged for the collection products or
pooling products containing Intersol will not exceed the [ * ] charged for
Baxter’s comparable collection products and pooling products containing [ * ] in
the same country over the six (6) months preceding the date of measurement. To
the extent Baxter is not selling an additive solution in a country, the [ * ]
will be calculated on the sales in all countries of Baxter’s [ * ]. With respect
to new Intersol Products, not available on the Effective Date, or in the event
Baxter ceases to sell any configuration of collection or pooling product
containing [ * ], the parties will mutually agree upon [ * ], to avoid [ * ]. In
the event that Baxter’s pricing for Intersol Products exceeds the [ * ], Cerus
shall be entitled, to receive from Baxter [ * ], and such payment shall be
subject to the [ * ] and such payment shall be considered [ * ]

c. Baxter will sell to Cerus such Intersol Products as Cerus may require,
including without limitation the Intersol Products listed on Exhibit I hereto,
for resale by Cerus to its INTERCEPT product customers. Such sales to Cerus will
be at a price not exceeding the [ * ] for which [ * ] to a [ * ] a [ * ] in the
[ * ]. If [ * ] obtain a [ * ] from the [ * ] for [ * ] within said [ * ], the
price for stand-alone or bulk Intersol will not exceed the [ * ] at which [ * ]
in the same [ * ].

d. The provisions of Section 18(a) and 18(b) above supersede the provisions of
the Restructuring Agreement providing for the payment by Baxter to Cerus of
royalties upon the sale of Intersol Products and related provisions.
Accordingly, Sections 9.7 of the Restructuring Agreement is deleted from the
Agreement, except for the first sentence of Section 9.7, which defines Intersol
Products, the definitions set forth in Section 9.7(f) to the extent relevant to
terms used in this Agreement, and Section 9.7(j) regarding the termination of
Intersol sales. In addition to the restrictions set forth in Section 9.7(j),
Baxter will not cease making Intersol products available until Baxter has

 

15

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

obtained a release from the restrictions for manufacture or sale of stand-alone
or bulk Intersol Solution, as contemplated by Section 18(a) hereof.

19. CONCERNING THIRD-PARTY INTERSOL RIGHTS. In the event that Baxter obtains a [
* ] from [ * ] of [ * ] relating to [ * ] in the [ * ] held by [ * ], including
[ * ], Cerus shall pay to Baxter the lesser of (x) [ * ] percent ([ * ]%) of the
amount paid by Baxter to [ * ] to obtain [ * ], or (y) $[ * ]. For the sake of
clarity, this payment is [ * ] to the payment described in [ * ] dated
February 2, 2005.

20. PAYMENT TO BAXTER CAPITAL CORPORATION. Immediately upon receipt by Cerus of
the disbursement pursuant to Section 2(d) hereof, Cerus shall repay to Baxter
Capital Corporation the principal amount of Four Million Five Hundred Thousand
Dollars ($4,500,000), plus interest accrued to the date of such payment, in full
satisfaction of Cerus’ obligations to Baxter Capital Corporation.
Contemporaneously with receipt of payment, Baxter Capital will deliver to Cerus
the original cancelled Note and will promptly execute and file such documents as
are necessary or appropriate to evidence and effectuate release of any liens
securing the Note.

21. WARRANTIES AND REPRESENTATIONS. As of the Effective Date, Baxter represents
and warrants to Cerus as follows:

a. To Baxter’s knowledge, there are no material defects in the Platelet or
Plasma System that would render either inoperative, unsafe or noncompliant with
applicable law, which have not been previously disclosed to Cerus or which are
not already known to Cerus.

b. Baxter has made or will cause to be made all necessary and required material
reports and filings with the appropriate European Union and European National
regulatory authorities where the Platelet System is currently being marketed or
sold.

c. To its knowledge, Baxter has not received written notification from a
European Union or European National regulatory agency pertaining to a material
deficiency that would materially affect Baxter’s ability to market or sell the
Platelet or Plasma System.

d. Baxter has not materially breached any of the contracts to be assigned to
Cerus.

22. EFFECT ON FEBRUARY 2005 RESTRUCTURING AGREEMENT. Attached as Exhibit J to
this Agreement is an outline indicating the effect of this Agreement on
provisions of the Restructuring Agreement to assist in the interpretation of
this Agreement and the Restructuring Agreement. To the extent there is any
conflict between such outline and the express terms of this Agreement, the terms
of this Agreement shall prevail.

 

16

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

23. MUTUAL RELEASES.

a. Baxter’s Release. Upon execution of this Agreement and subject to the
complete fulfillment and performance of all conditions set forth herein, Baxter
together with its respective predecessors, affiliates, assigns, representatives,
agents, attorneys, partners, employees and insurers hereby fully releases,
remises, forgives and discharges (collectively “Releases”) Cerus, together with
its respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees and insurers from all claims, actions and causes
for action (whether at law, in equity, or otherwise), disputes, demands,
counterclaims, arbitrations, duties, debts, suits, damages, obligations, costs,
expenses, liens, liabilities, accounts, reckonings, rights, rights of action,
rights of indemnity (whether legal or equitable), rights of subrogation, rights
to contribution, defenses, setoffs and remedies of any nature whatsoever,
(collectively “Claims”) whether known or unknown, which Baxter has, or ever had,
or, may hereafter have, for, upon, or by reason of any matter, cause, or thing,
of any nature whatsoever, except as set forth in Section 10.3 of the
Restructuring Agreement, occurring at any time or times up to the date of this
Agreement (but not including obligations under this Agreement); in each case
solely to the extent arising out of any failures of Cerus to have performed any
of its obligations under the Platelet Agreement, the RBC/FFP Agreement, and the
February 2005 Agreements. Baxter acknowledges and affirms that it is not relying
on, and has not relied on, any representation or statement made by Cerus with
respect to the facts involved in this release or with regard to the rights or
asserted rights of Baxter. Baxter hereby assumes all risk with respect to any
mistakes of fact with regard to this release and with regard to all facts which
are now unknown to Baxter relating thereto.

b. Cerus’ Release. Upon execution of this Agreement and subject to the complete
fulfillment and performance of all conditions set forth herein, Cerus, together
with its respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees, and insurers hereby fully releases, remises,
forgives and discharges (collectively “Releases”) Baxter, together with its
respective predecessors, affiliates, assigns, representatives, agents,
attorneys, partners, employees and insurers from all claims, actions and causes
for action (whether at law, in equity, or otherwise), disputes, demands,
counterclaims, arbitrations, duties, debts, suits, damages, obligations, costs,
expenses, liens, liabilities, accounts, reckonings, rights, rights of action,
rights of indemnity (whether legal or equitable), rights of subrogation, rights
to contribution, defenses, setoffs and remedies of any nature whatsoever
(collectively “Claims”), whether known or unknown, which Cerus has, or ever had,
or, may hereafter have, for, upon, or by reason of any matter, cause, or thing,
of any nature whatsoever, except as set forth in Section 10.3 of the
Restructuring Agreement, occurring at any time or times up to the date of this
Agreement (but not including obligations under this Agreement); in each case
solely to the extent arising out of any failures of Baxter to have performed any
of its obligations under the Platelet Agreement, the RBC/FFP Agreement or the
February 2005 Agreements. Cerus acknowledges and affirms that it is not relying
on, and has not relied on, any representation or statement made by Baxter with
respect to the facts involved in this release or with regard to the rights or
asserted rights of Cerus. Cerus hereby assumes all risk with respect to any
mistakes of fact with regard to this release and with regard to all facts which
are now unknown to Cerus relating thereto.

 

17

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

c. Survival of other Agreements and Claims. It is understood and agreed that the
February 2005 Agreements survive this Agreement and remain in effect, as amended
by this Agreement. Nothing in this Agreement is intended to alter the rights and
obligations of the Parties that have accrued to the Parties under the Platelet
Agreement, the RBC/FFP Agreement or the February 2005 Agreements to the date
hereof, except solely to release Claims for any failure to perform, as expressly
stated in Sections 23(a) and 23(b) of this Agreement. It is further understood
and agreed that, notwithstanding Sections 23(a) and 23(b), neither Party
releases the other Party from any Claims (i) specifically for amounts that have
accrued, but are unpaid, as of the date hereof (A) for Revenue Sharing Payments
(as defined in the Platelet Agreement and RBC/FFP Agreement), (B) for
Cooperative Development Work (as defined in the Platelet Agreement and RBC/FFP
Agreement) or (C) for payments due to either Party or work performed by either
Party under the February 2005 Agreements, or (ii) arising from inaccuracies that
may be discovered in any payments that have previously been made or credits
given, or the accounting or reporting thereof, in respect of any of the matters
referred to in clause (ii) immediately above, including without limitation any
of the same discovered through audit.

24. TERMINATION OF CERTAIN AGREEMENTS.

a. The Development, Manufacturing and Marketing Agreement between Cerus and BHC
dated as of December 10, 1993, as amended (the “Platelet Agreement) and the
Development, Manufacturing and Marketing Agreement dated as of April 1, 1996, as
amended and restated June 30, 1998, and as further amended (the “RBC/FFP
Agreement”) are terminated as of the Effective Date and accordingly, Sections
10.3 and 11.1 of the Restructuring Agreement, to the extent inconsistent with
the above, are not incorporated by reference and do not survive this Agreement;
provided that any financial obligation accruing to either party under either
such agreement prior to the Effective Date shall remain in effect until
satisfied. Notwithstanding the foregoing termination, Sections 8.1 and 8.2,
Section 12.1 of the Platelet Agreement and the amendment to the Platelet
Agreement affected by Section 14 Indemnification of the Restructuring Agreement,
shall survive termination of the Platelet Agreement, and Section 15 Books and
Records of the Platelet Agreement shall survive for a period of [ * ].
Notwithstanding the foregoing termination, those provisions of the RBC/FFP
Agreement that are expressly stated to survive termination, pursuant to
Section 20.13 of the RBC/FFP Agreement shall survive in accordance with the
terms of such Section 20.13, and Sections 8.1, 8.2, 8.3, 8.5 and 8.6(a) shall
also survive. For the sake of clarity, the parties agree that the
confidentiality provisions of the Platelet Agreement and the RBC/FFP Agreement
referenced above survive, and that the provisions of Article 4 of the 2005
License Agreement, including Section 4.3, which shall be reciprocal and shall be
mutually and equally applied to Cerus and Baxter, shall continue under the terms
of this Agreement. The Parties agree that, subject to Section 4.3 of the License
Agreement, the information comprising the Licensed Patents, and the information
comprising the Licensed Materials as to the Design History Files, licensed
exclusively to Cerus pursuant to Section 2.1(b) of the License Agreement, as
amended herein, shall be considered

 

18

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential Information of Cerus. It is understood that a requirement to
disclose Confidential Information to a regulatory body pursuant to
Section 4.3(d) of the License Agreement, or a disclosure made under the
circumstances described in Section 4.3(e) of the License Agreement, that does
not place the disclosed information in the public domain, does not alter the
obligations hereunder with respect to other disclosure or use of such
information.

b. In view of the foregoing and notwithstanding any surviving provisions of the
2005 Restructuring Agreement, or any other agreement between Baxter and Cerus to
the contrary, except as Baxter and Cerus may be limited by law, by patent rights
not licensed hereunder, by the exclusive license to Licensed Patents and
Licensed Know-How in Section 2.1(a) of the License Agreement, by the exclusive
license to the Design History Files in Section 2.1(b) of the License Agreement,
as amended herein, or by agreement with third parties, Baxter and Cerus is each
free to engage, in its sole discretion, in any commercial or non-commercial
activity in connection with inactivation of pathogens or leukocytes in blood,
blood components, blood component derivatives, or other materials; provided that
Baxter may not manufacture, distribute or sell pathogen inactivation systems
using S-59 or S-303 compounds anywhere in the world during the term of the
License Agreement.

25. LICENSE OF RIGHTS TO BAXTER TO SUPPORT BIOONE SUBLICENSES.

a. Subject to the terms and conditions of this Agreement, Cerus hereby grants to
Baxter, solely in the BioOne Platelet Field of Use, (i) an exclusive (even as to
Cerus) license solely to continue the sublicense that was granted to BioOne
Corporation (“BioOne”) pursuant to that certain License Agreement, dated as of
June 28, 2004, between Cerus, Baxter and BioOne (the “BioOne Platelet
Agreement”) to make, have made, assemble, use, sell, offer for sale, distribute,
import and export the BioOne Platelet Products in the BioOne Platelet Territory
under the Cerus Platelet Licensed Patents and Cerus Platelet Licensed Know-How;
and (ii) to continue the nonexclusive sublicense that was granted to BioOne
pursuant to the BioOne Platelet Agreement to use, reproduce, distribute copies
of, and to modify and create derivative works of the Cerus Platelet Licensed
Materials within the BioOne Platelet Territory. The foregoing license does not
include the right or license to make or have made amotosalen (“S-59”).

b. As used in Section 25(a), the terms, “BioOne Platelet Field of Use”, “BioOne
Platelet Products” and “BioOne Platelet Territory” mean, respectively, the
“Field of Use”, “Products” and “Territory”, as such terms are defined in the
BioOne Platelet Agreement. As used in Section 25(a), the terms “Cerus Platelet
Licensed Patents”, “Cerus Platelet Licensed Know-How” and “Cerus Platelet
Licensed Materials” mean, respectively, the “Licensed Patents”, “Licensed
Know-How” and “Licensed Materials”, as such terms are defined in the BioOne
Platelet Agreement; limited, however, to such Licensed Patents, Licensed
Know-How and Licensed Materials as are owned by Cerus.

 

19

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

c. Subject to the terms and conditions of this Agreement, Cerus hereby grants to
Baxter, solely in the BioOne Plasma Field of Use, (i) an exclusive (even as to
Cerus) license solely to continue the sublicense that was granted to BioOne
Corporation (“BioOne”) pursuant to that certain License Agreement, dated as of
May 27, 2005, between Cerus, Baxter and BioOne (the “BioOne Plasma Agreement”)
to make, have made, assemble, use, sell, offer for sale, distribute, import and
export the BioOne Plasma Products in the BioOne Plasma Territory under the Cerus
Plasma Licensed Patents and Cerus Plasma Licensed Know-How; and (ii) to continue
the nonexclusive sublicense that was granted to BioOne pursuant to the BioOne
Plasma Agreement to use, reproduce, distribute copies of, and to modify and
create derivative works of the Cerus Plasma Licensed Materials within the BioOne
Plasma Territory. The foregoing license does not include the right or license to
make or have made amotosalen (“S-59”).

d. As used in Section 25(a), the terms, “BioOne Plasma Field of Use”, “BioOne
Plasma Products” and “BioOne Plasma Territory” mean, respectively, the “Field of
Use”, “Products” and “Territory”, as such terms are defined in the BioOne Plasma
Agreement. As used in Section 25(a), the terms “Cerus Plasma Licensed Patents”,
“Cerus Plasma Licensed Know-How” and “Cerus Plasma Licensed Materials” mean,
respectively, the “Licensed Patents”, “Licensed Know-How” and “Licensed
Materials”, as such terms are defined in the BioOne Plasma Agreement; limited,
however, to such Licensed Patents, Licensed Know-How and Licensed Materials as
are owned by Cerus.

e. CERUS MAKES NO WARRANTIES WITH RESPECT TO THE ABOVE LICENSES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

f. Baxter will not take any action to terminate the BioOne Platelet Agreement or
BioOne Plasma Agreement, nor to narrow the scope BioOne’ licenses thereunder,
without the prior written consent of Cerus.

g. Baxter shall use good faith efforts to enforce the obligations and other
provisions of BioOne Platelet Agreement and BioOne Plasma Agreement that protect
the rights and interests of Cerus under this Agreement and such agreements.

h. The license granted in Section 25(a) shall terminate in the event of
termination of the BioOne Platelet Agreement, and shall be narrowed in scope to
the extent there is a narrowing in the scope of the sublicense granted under the
BioOne Platelet Agreement. The license granted in Section 25(c) shall terminate
in the event of termination of the BioOne Plasma Agreement, and shall be
narrowed in scope to the extent there is a narrowing in the scope of the
sublicense granted under the BioOne Plasma Agreement.

i. The licenses set forth in Sections 25(a) and 25(c) above shall be
royalty-free to Baxter, it being understood that Cerus and Baxter shall each be
entitled to

 

20

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

receive directly from BioOne the payments that are provided for in the BioOne
Platelet Agreement and BioOne Plasma Agreement.

26. MISCELLANEOUS.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of [ * ].

b. Assignment and Delegation.

(i) No Assignments Except as Permitted. No Party may assign any of its rights
under this Agreement other than assignments to a Permitted Assignee, except with
the prior written consent of the other Party. That Party shall not unreasonably
withhold its consent. “Permitted Assignees” include an Affiliate of the
assigning Party and one or more transferees to whom the assigning Party
transfers substantially all of the products, business and services to which this
Agreement relates; provided that the February 2005 Agreements and this Agreement
shall be assigned to only one assignee and such assignee shall assume all
obligations of the assigning party under this Agreement and the February 2005
Agreements and have the capability to perform such obligations. All other
assignments of rights are prohibited under this subsection, whether they are
voluntary or involuntary, by merger, consolidation, dissolution, operation of
law, or any other manner. For purposes of this Section, (i) a “change of
control” is deemed an assignment of rights; and (ii) “merger” refers to any
merger in which a Party participates, regardless of whether it is the surviving
or disappearing corporation. Furthermore, in the event that a third party
purchases or otherwise acquires any part of Baxter’s business, or in the event
of any assignment to a Permitted Assignee, nothing in this Agreement or any
agreement between Baxter and Cerus shall be construed or interpreted as granting
to Cerus any rights to any intellectual property of such third party that was
acquired or developed outside of the collaboration between Baxter and Cerus
prior to such event, including without limitation, patents, know-how, trade
secrets, copyrights, software, specifications, designs, regulatory data and
source code. Paragraph 10.2(a) of the 2005 License Agreement is hereby amended
to read as set forth above.

(ii) No Delegations. No Party may delegate any performance under this Agreement.

(iii) Ramifications of Purported Assignment or Delegation. Any purported
assignment of rights or delegation of performance in violation of this Section
is void.

c. Successors and Assigns. This Agreement inures to the benefit of, and is
binding upon, the successors and assigns of the Parties hereto.

d. Entire Agreement; Amendments. This Agreement, the February 2005 Agreements
and the Assignment of Marks contain the entire understanding of the Parties with
regard to the subject matter contained herein and thereon, and supersede all

 

21

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

prior agreements or understandings between Cerus and Baxter with respect to the
subject matter of this Agreement, the February 2005 Agreements and the
Assignment of Marks. This Agreement will not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the Parties.

e. Force Majeure. Neither Party will be deemed in default to the extent delayed
or prevented from performing its obligations under this Agreement or the
February 2005 Agreements, due to (i) an act of God, fire, flood, explosion,
civil disorder, riot, war or terrorist attack, (ii) unforeseeable shortages of
utilities, equipment, materials or facilities, delays in transportation,
breakdown or accident, in each case that is beyond such Party’s control,
(iii) unforeseeable circumstances beyond such party’s control arising from
strike, lockout or other similar labor trouble, or (iv) other unforeseeable
cause beyond its control (a “Force Majeure Event”); provided that it shall
resume full performance of this Agreement as soon as practicable following the
conclusion of the Force Majeure Event. A cause shall not be considered beyond a
Party’s control to the extent it could have been avoided or mitigated through
prudent business practices and due care.

f. Interpretation; No Strict Construction. Article titles and headings to
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Party hereto.

g. Partial Invalidity. If any provision of this Agreement, or the application
thereof, is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement will in no way
be effected, impaired or invalidated, and to the extent permitted by applicable
law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable.

h. No Third Party Beneficiary. This Agreement will not confer any rights or
remedies on any person other than the Parties hereto and their respective
successors and permitted assigns.

i. Counterparts. This Agreement may be executed in one or more counterparts (and
by facsimile), all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other parties.

j. Notices. Wherever under this Agreement one Party is required or permitted to
give written notice to the other, such notice will be deemed given if made in
accordance with the terms of the License Agreement.

 

22

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

k. Nonwaiver. No alleged waiver, modification or amendment to this Agreement
shall be effective against either Party hereto, unless in writing, signed by the
Party against which such waiver, modification or amendment is asserted, and
referring specifically to the provision hereof alleged to be waived, modified or
amended. The failure or delay of either Party to insist upon the other Party’s
strict performance of the provisions in this Agreement or to exercise in any
respect any right, power, privilege, or remedy provided for under this Agreement
shall not operate as a waiver or relinquishment thereof, nor shall any single or
partial exercise of any right, power, privilege or remedy preclude other or
further exercise thereof, or the exercise of any other right, power, privilege,
or remedy; provided, however, that the obligations and duties of either Party
with respect to the performance of any term or condition in this Agreement shall
continue in full force and effect.

l. Alternative Dispute Resolution. Any disputes arising under this Agreement
shall be resolved as follows: Cerus and Baxter will attempt to settle any claim
or controversy through good faith negotiations and in the spirit of mutual
cooperation. Any issues that cannot be resolved will be referred to a senior
management representative from each of the Parties who has the authority to
resolve the dispute. In the event such senior management representatives cannot
resolve the dispute, the dispute shall be submitted to binding arbitration for
resolution. Any such proceedings shall be conducted at the place of the
principal office of the respondent in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”). Any such dispute or
controversy shall be arbitrated before a single arbitrator selected in
accordance with the rules of the AAA. The arbitrator’s decision shall be final
and binding upon the parties. The parties shall be entitled to full discovery in
any such arbitration. Each party shall bear one half of the cost of such
arbitration, unless the arbitrator otherwise allocates such costs. Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Nothing in this Section will prevent either Party from
resorting to judicial process if injunctive relief from a court is necessary to
prevent serious and irreparable injury to one Party or to others.

m. Joint and Several Liability. BHSA and BHC’s obligations and liability under
this Agreement shall be joint and several.

n. Availability of Injunction. Baxter and Cerus agree that any breach, or
threatened breach, of this Agreement by one Party could cause irreparable damage
to the other Party. The Parties agree that, in the event of such breach, or
threatened breach, the Parties shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance as well as all other
equitable relief to prevent the violation of any obligations hereunder without
the necessity of any proof of actual damages or the posting of a bond or other
security. The Parties further agree that any action pursuant to this Section can
and shall be brought in the state or federal courts located in Chicago, Illinois
or San Francisco, California. The Parties hereby consent to the jurisdiction of
such state or federal courts over such disputes and hereby waive and agree not
to raise any and all defenses to the exercise of jurisdiction by such state or
federal courts, including without limitation, personal jurisdiction, improper
venue and forum non conveniens.

[Signature Page to Follow]

 

23

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.

 

BAXTER HEALTHCARE S. A     CERUS CORPORATION By:   /s/ N. Narbel     By:   /s/
Claes Glassell Name:   N. Narbel     Name:   Claes Glassel Title:   Corporate
Counsel     Title:   President and CEO

By:   /s/ R. Binggell       Name:   R. Binggell       Title:   Tax Counsel      

BAXTER HEALTHCARE CORPORATION     By:   /s/ Susan Lichtenstein       Name:  
Susan Lichtenstein       Title:   Corporate Vice President and         General
Counsel      

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit A: Intercept Illuminator UVA Plasma Software Development

 

ACTIVITY

  

TARGET

DATE

Resolution of Priority 1 and Priority 2 Software Change Requests (SCRs)
identified in Clearquest Database as of 10/05 and which relate to [ * ]

   [ * ]

Issue Date: May 11, 2004

  

•      Priority 1 and 2 SCRs include Plasma specific as well as platform issues

  

•      Completion of Verification & Validation with the above software changes

   [ * ]

•      Technical File Update/Self Declaration

   [ * ]

NOT IN SCOPE

 

  •   Priority 3, 4, and 5 Software Change Requests

 

Exhibit A

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit B: Intercept Illuminator Serial Number

INTERCEPT ILLUMINATORS – SERIAL NUMBER

 

[ * ]

   [ * ]       [  * ]   [ * ]

 

Exhibit B

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit C: Estimated Cost to Upgrade/Re-label [ * ] instruments to [ * ]. Cerus
to pay [ * ] incurred by Baxter.

 

    

Instruments in
Inventory

[ * ]

 

Instruments in

Field

[ * ]

Cost of Materials (@100 ea)

   [ * ]   [ * ]

Tray+Cover assembly

    

Gearbox assembly

    

Labeling

    

Relabeing/Upgrade Labor/OH (est)

   [ * ]   [ * ]

Transportation cost (estimated)

   [ * ]   [ * ]

TOTAL ESTIMATED COST/UNIT:

   [ * ]   [ * ]

No. of instruments

   [ * ]   [ * ]

NOTES:

 

  1. Cost of [ * ] in field and providing [ * ] is NOT included and is at Cerus
expense.

 

  2. Label specs will need to be issued/approved by Cerus — re-issuance of label
copy, R&I activities will be supported on per hour basis ($[ * ])

 

  3. Materials estimates obtained in [ * ] and may change at time of actual
order.

 

  4. Labor/OH based on strategy to upgrade/re-labeling in [ * ]. Changes to
location or function performing work will result in change in labor/OH. Strategy
details pending finalization.

 

  5. Upgrade/relabeling activities to be performed per the EU Technical Services
organization.

 

Exhibit C

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit D: Supplemental Transition Services

Positions for which Cerus may contract with Baxter for supplemental transition
services in [ * ] at a full or part-time basis at $[ * ] per hour:

1.) [ * ]

Positions for which Cerus may contract with Baxter for supplemental transition
services in [ * ] at a full or part-time basis at $[ * ] per hour:

1.) [ * ]

 

Exhibit D

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit E: Regulatory Responsibilities (for section 8b)

 

1. Adverse Event Reporting

While Baxter is the holder of the CE Marking registrations or self-declarations
for the Platelet System, Baxter shall have the responsibility for reporting to
Governmental Authorities as required by Applicable Laws any adverse device
events, malfunctions, incidents, near incidents and any other reportable event
concerning the Platelet System. Cerus shall cooperate with Baxter in promptly
providing to Baxter all applicable information received by Cerus and shall
provide such assistance and information as Baxter reasonably requests to fulfill
its reporting obligations.

 

2. Products Complaints

Each Party shall cooperate fully with the other Party in dealing with customer
complaints concerning the Platelet System and shall take reasonable action to
promptly resolve and follow up with regard to such complaints. Without limiting
the generality of the foregoing, Baxter shall: (1) keep and maintain a record
of, and provide Cerus a copy of, all customer complaints received by Baxter
relating to the Platelet System that are required to be maintained by Baxter
pursuant to European regulatory requirements; (2) notify Cerus within [ * ] of
any complaints received by Baxter relating to the Platelet System, (3) notify
Cerus in writing within [ * ] upon receipt of any information that indicates a
material safety concern with respect to the Plasma System that could have a
significant effect on the safety or efficacy of the Platelet System; and
(4) otherwise cooperatively undertake investigations, provide information and
analysis, and conduct such follow-up activities as reasonably requested by
Cerus, at Cerus’ expense except for expenses incident to Baxter’s obligations as
a manufacturer, independent of its status as holder of CE Mark
registration/application. Cerus shall: (1) notify Baxter in writing within [ * ]
upon receipt of any information relating to the Platelet System that indicates a
material safety concern with respect to the Platelet System that could have a
significant effect on the safety or efficacy of the Platelet System; (2) notify
Baxter within [ * ] of any complaints received by Cerus relating to the Platelet
System; and (3) otherwise cooperatively undertake investigations, provide
information and analysis, and conduct such follow-up activities as reasonably
requested by Baxter.

 

3. Product Removals, Corrections and Recalls

If either Party in good faith determines that a removal, correction or other
field action involving the Platelet System or its labeling is

 

Exhibit E-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

warranted, such Party shall immediately notify the other Party in writing and
shall advise such other Party of the reasons underlying its determination that a
removal, correction or other field action is warranted. The Parties shall
consult with each other as to any action to be taken in regard to such removal,
correction or other field action. If, after consultations, Baxter in good faith
believes that such a removal, correction or field action should be undertaken
with respect to Platelet System or its labeling, the Parties shall cooperate in
carrying out the same.

If any removal, correction or other field action is taken with respect to the
Platelet System or its labeling, Baxter shall submit any necessary reports to
the applicable Regulatory Authority, and shall be responsible for drafting any
notifications of such action. Baxter shall, within a reasonable time thereafter,
provide Cerus with a copy of all such reports as filed. Baxter shall maintain
records of all corrections, removals or other field actions as required by
applicable laws, and shall promptly provide Cerus with a copy of such records.”

 

4. Transfer of Regulatory Responsibilities

Baxter’s provision of the services described in this Exhibit shall continue
until Cerus holds the CE Marking registrations for the Pathogen Inactivation
Disposables for the Platelet System and has made the self-declaration for the
Illuminator. Cerus shall pay for all services provided under this section at the
hourly rate of $[ * ].

 

Exhibit E-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit F: 2006 Intercept Plasma Program Deliverables

 

#   

Activity

   Target
Completion   

[ * ]

  

 

Exhibit F-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

#   

Activity

   Target
Completion    [ * ]   

[ * ].

 

  •   [ * ]

 

Exhibit F-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

  •   [ * ]

 

Exhibit F-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit G: INTERCEPT Platelet Disposable Deliverables

 

ACTIVITY

  

TARGET

DATE

 

Complete In-process [ * ] documentation [ * ]

  

Complete In-process projects:

  

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

New Projects/Activities to be evaluated:

  

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

•      [ * ]

   [  * ]

Ongoing compliance support

   [  * ]

NOT IN SCOPE:

 

  •   [ * ]

  •   Qualification of [ * ] for Platelets

  •   Product line expansions

  •   [ * ] for Intercept

  •   [ * ] (Clin Ed, Clinical, R&D)

  •   Hemovigilance support

  •   Phase IV studies

 

Exhibit G

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit H: Documents and Marketing Materials

[ * ]

 

Exhibit H-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit I: InterSol Product Configuration/Code

 

Code

  

Description

[ * ]

  

INTERCEPT Combination Kit for [ * ]

[ * ]

  

INTERCEPT Combination Kit for [ * ]

[ * ]

  

INTERCEPT Preparation Set for [ * ]

[ * ]

  

INTERCEPT Pooling Set for [ * ]

[ * ]

  

INTERCEPT train prep set for [ * ]

[ * ]

  

[ * ] InterSol for [ * ]

[ * ]

  

[ * ][ * ]

[ * ]

  

[ * ] [ * ]

(a) [ * ]

 

Exhibit I

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit J: EFFECT OF COMMERCIALIZATION TRANSITION AGREEMENT

ON FEBRUARY 2005 RESTRUCTURING AGREEMENT    

Restructuring Agreement

Section 1 CONDITIONS. SUBSEQUENT PAYMENT. Has been fully performed – new
agreement has no effect.

Section 2.1 – 2.5 {EU COMMERCIALIZATION RIGHTS PROVISIONS}. Superseded.

Section 2.6 Escrow Account

Section 2.6(a) Has been fully performed. Definition of “Escrow Account” is
referred to in new agreement.

Section 2.6(b) Superseded, except last sentence re approval of plasma
development expenses is still applicable. Governance Committee is no longer in
effect.

Section 2.7 – 2.11 {VARIOUS PROVISIONS}. Superseded.

Section 2.12 BIOONE TERRITORY COMMERCIALIZATION RIGHTS. Remains in effect.

Section 3 DEVELOPMENT. Superseded

Section 4 RELINQUISHMENT OF RIGHTS. All of Section 4 remains in effect, except
Section 4.3, which is terminated. The new agreement extends the relinquishment
of rights in Section 4, but does not supersede Section 4.

Section 5 LICENSE AGREEMENT; TRADEMARK LICENSE. Remains in effect, with the
understanding that the Assignment of Marks is replacing the Trademark License
Agreement.

Section 6.1 PLATELETS AND PLASMA IN THE COUNTRIES WHERE BAXTER RETAINS
COMMERCIALIZATION RIGHTS. Superseded.

Section 6.2 MANUFACTURING AND SUPPLY AGREEMENT. Remains in effect.

Section 6.3 OBLIGATIONS TO BIOONE. Remains in effect.

Section 7 TRANSITION SERVICES. Remains in effect.

Section 8 CERUS BUY-OUT OF COMMERCIALIZATION RIGHTS. Superseded.

 

Exhibit J-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 9 REVENUE SHARING

Sections 9.1 – 9.4 {VARIOUS PROVISIONS}. Superseded. Note: Baxter would still
pay the revenue sharing amounts to Cerus for the time in 2006 prior to the
Effective Date, so these clauses stay in effect up to that time.

Section 9.5 UNDER BIOONE AGREEMENTS. Remains in effect.

Section 9.6 ARISING FROM THIRD-PARTY AGREEMENT. Superseded.

Sections 9.7 – 9.9 {INTERSOL PROVISIONS}. Remain, as modified by the new
agreement.

Section 10 MUTUAL RELEASES. Remains in effect, except for the first sentence of
Section 10.3 relating to survival of the Platelet Agreement and RBC FFP
Agreement.

Section 11 EFFECT ON PLATELET AGREEMENT AND RBC/FFP AGREEMENT.

Section 11.1. Superseded.

Section 11.2(a). Superseded. The Management Board/Governance Committee is no
longer operative under the new agreement.

Section 11.2(b). Superseded. Baxter retains CAD production responsibility under
the Manufacturing Agreement.

Section 11.2(c). Superseded.

Section 12 TERMINATION. Superseded.

Section 13 REPORTS AND PAYMENTS. Remains in effect.

Section 14 INDEMNIFICATION. Remains in effect.

Section 15 MISCELLANEOUS. Remains in effect.

 

Exhibit J-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.